DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two parts (claim 10), dispensing means (claim 1), and pressure controlling means (claim 1) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
first dispensing port (claim 3), two parts (claim 10).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Elastic means which is disclosed in the specification as elastic member and will be treated as “helical spring” as described on page 15 line 17.
Sealing means will be treated as “sealing means for sealing the pressurized beverage within said container” as described on page 2 lines 36-37. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "valve device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "helical spring" in lines 5-6.  The antecedent basis of this claim is confusing as it is unclear if this is referring to the “an elastic means” recited in claim 1.
3 recites the limitation "first dispensing port" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a sealing member" in line 3.  The antecedent basis of this claim is confusing as it is unclear if this is referring to the “sealing means” recited in claim 1.
Claim 4 recites the limitation “dispensing ports" in line 3.  The antecedent basis of this claim is confusing as it is unclear if this is referring to the “dispensing port” recited in claim 1 and “first dispensing port” recited in claim 3.
Claim 6 recites the limitation "said port" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "box member" in line 3.  The antecedent basis of this claim is confusing as it is unclear if this is referring to the “sealing means” recited in claim 1.
Claims 6-9 recites the limitation "said sealing member".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5, 10-11 depend from claim 1 and therefore inherit the deficiencies thereof.

Claim limitation “pressure control means” also referred to as “Pressure threshold control means” and “single member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While pressure control means is recited in 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amidzich (US 6109485 A).
	Claim 1, Amidzich discloses a main valve body (50) connected to said container (26) by means of a connecting member (52), said main valve body comprising a supplying and dispensing port (68) of said beverages to/from said container (26), sealing means (70) arranged onto said dispensing port (46), elastic means (42) cooperating with said sealing means (70), beverage dispensing means arranged internally to said main body (50), and pressure controlling means (44) for controlling a pressure threshold value within said container (26) characterized in that said dispensing means (36) and said pressure threshold value control means (44) comprises a single member (36) mounted in a movable manner inside said valve device, the arrangement being such that said dispensing means are movable from a first position (FIG 2) wherein they cooperate with said sealing means (70) for sealing the gaseous beverage within said container (26), and a second position (FIG 4) wherein the gas is spilled out from 

Claim 2, Amidzich discloses wherein said beverage dispensing means comprises a tubular member (36) it is movably mounted with respect to the main body and being movable along the axial direction thereof (FIG 2 and 4).

Claim 3, Amidzich discloses wherein an end part of said tubular member (36) it is inserted into a sealing member (70) abutting said first dispensing port (46) formed in the main body, said sealing member being biased by an helical spring onto said first dispensing port, said helical spring being coaxially mounted onto said tubular member (34).

Claim 4, Amidzich discloses wherein said tubular member (36) comprises a plurality of dispensing ports (68) obtained at one end part of said tubular member, said plurality of dispensing ports pneumatically communicating the internal volume (58, 68) of the container (26) with the outer environment through a third port (FIG 4, center of element 70) in said sealing member (70) and through the opposite end of said tubular member (36) at the part of the valve body which faces internally into the volume of the container (48) .

Claim 5, Amidzich discloses wherein during the beverage dispensing from the container said sealing member (70) it is in a condition spaced from said first dispensing 

Claim 6, Amidzich discloses wherein when the gas pressure value inside the container (26) reaches said predetermined threshold value, said tubular member (36) it is moved under the action of said gas pressure and against the action of said spring (42) by opening said port (68) onto said sealing member (70) and bringing said plurality of ports (68) to a condition wherein the inner volume of the container pneumatically communicate with the outside environment (58, 68, 46, 36).

Claim 7, Amidzich discloses wherein said sealing member (70), said helical spring (42), and said tubular member (36) are mounted in a coaxial arrangement (FIG 1-4) one with respect to the other inside said valve body (50) and to the said dispensing discharge port (68).

Claim 8, Amidzich wherein said sealing member (70) seals both said first dispensing port (46) on said valve body (50) and said plurality of dispensing ports (68) on said tubular member (36) simultaneously and under the action of said spring (42).



Claim 10, Amidzich discloses wherein said main body comprises two parts (36, 70) respectively connected one to the other in a removable manner (FIG 1-4).

Claim 11, Amidzich discloses wherein said valve device it is made of a plastic (Col 14, lines 29-50) material except for said elastic means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754